Rodenbeck, J.
The defendant Danner gave certain notes to the defendant Lauman, which were discounted at the Merchants Bank, subsequently taken oyer by the plaintiff. Thereafter, the bank was informed that Danner had paid the notes to Lauman, and Danner was told that, notwithstanding that fact, the bank *309would look to him for the payment of the notes. The payment to Lauman, of course, did not reheve Danner’s liability to the bank. A payment was made on the outstanding notes, and a new note was made by Danner, indorsed bs^ Lauman, and taken by the bank. The defendant Danner is hable on this new note, no adequate defense being set up in the answer.
The new note, as a renewal of the outstanding notes, less payment made, Was based upon a consideration and is good against the defendant Danner. As a new note it is good against him as an accommodation maker, the consideration, so far as the bank is concerned, being the surrender of the old notes. It is not a defense to the earlier notes, so far as the bank is concerned, that they had been paid to Lauman by the defendant Danner. (Neg. Inst. Law. §§ 55, 98; First National Bank v. Hauss, 214 App. Div. 689; Werthman v. Blatt, 126 Misc. 583; Garfield National Bank of the City of New York v. Wallach, 223 App. Div. 303.)
Motion granted; answer stricken out, and summary judgment ordered.
So ordered.